Citation Nr: 1206266	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right ankle disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. S.C.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 2002 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  [The jurisdiction of his appeal was later transferred to the Atlanta RO due to a change in the location of his residence].

In October 2010, the Veteran testified at a personal hearing conducted before the undersigned Veterans Law Judge (VLJ) at the RO in Atlanta, Georgia.  A transcript of the hearing has been associated with the Veteran's claims file.  

In March 2011, the Board remanded the Veteran's claims for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a December 2011 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate proceedings.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's right ankle claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if further action on his part is required.

FINDING OF FACT

The Veteran's left knee strain was first diagnosed several years after his active duty and is not causally or etiologically related to such service.

CONCLUSION OF LAW

A left knee disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional notice letter in January 2005 complied with VA's duty to notify the Veteran with regards to establishing service connection for a left knee disability.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In May 2006, the Veteran was notified of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This was followed by a readjudication of the claim in the December 2011 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.

A pertinent VA examination with respect to the left knee issue on appeal was obtained in May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (e.g., arthritis) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran's STRs show several complaints related to his left knee.  In January 2004, he sought medical treatment after his "left knee was pinched between two metal doors."  In February 2004, he reported a history of "falling onto [his] left knee one day ago" and reported intermittent pain which was sometimes "sharp/shocking."  An X-ray performed at the time revealed a normal left knee.  Additionally, the Veteran reported "numerous problems with both knees" at his March 2004 service separation examination.

According to post-service medical records, the Veteran was treated for swelling and pain on movement of the left knee in October 2004.  See the treatment records dated October 2004.  Complaints of left knee pain were noted in March 2006, and an X-ray conducted at the time revealed "no fracture, dislocation, significant degenerative changes, or other osseous abnormality."  See the treatment records dated March 2006.

The Veteran was afforded a general VA examination in April 2006 during which he reported pain in his knees secondary to "prolonged physical military activity, prolonged jumping, climbing, running, and standing."  A normal left knee was demonstrated upon examination.

At the October 2010 Board hearing, the Veteran testified that he sprained his left knee twice during service.  See the October 2010 Board hearing transcript, pg. 6.

VA treatment records dated in October 2010 show complaints of "chronic knee pain," although it is not clear whether that complaint applied to the left knee or the service-connected right knee.  An X-ray report dated November 2010 revealed, "[n]o radiographic evidence of acute traumatic injury to the left" knee.

Pursuant to the March 2011 Board Remand, the Veteran was afforded a VA examination in May 2011.  The VA examiner interviewed and examined the Veteran and reviewed his claims file, including service treatment records and post-service treatment records.  The examiner documented the Veteran's complaints of pain and giving out in the left knee.  Examination of the left knee revealed no signs of inflammation or effusion.  Full range of motion, including a few degrees of hyperextension, was shown.  X-rays of the left knee were normal.  The examiner diagnosed the Veteran with left knee strain.  He further reported, "[i]n my opinion the injury . . . [that the Veteran] sustained to the left knee in which a door hit the left knee, or, when he fell on his left knee in a fight, were direct injuries to the knee and there are no signs of such an occurrence at the moment.  Hence, it is less likely as not that his current left knee condition had its onset in service or is otherwise related to active duty service."  Following a bone scan, the examiner further opined that "[t]his confirmed my findings from the clinical examinations.  My previous opinions have not changed based on the bone scan results."  See the VA examiner's addendum opinion dated May 2011.

Based on a review of the evidence, the Board finds that service connection for a left knee disability is not warranted.  The Board acknowledges that the Veteran was treated for complaints of left knee pain following two injuries during service.  However, the evidence fails to show that the Veteran's currently diagnosed left knee disability (left knee strain) is related to the in-service injuries or that the in-service injuries were chronic.  

Indeed, in this regard, the Board notes that the only medical opinion of record, that of the VA examiner, indicates that the Veteran's current left knee disability is not related to his military service.  That opinion is uncontradicted and is based upon a thorough rationale.  Further, the examiner's opinion is supported by the Veteran's VA treatment records, including X-ray reports which repeatedly document a normal left knee.  

In addition, the Board has considered the Veteran's competent reports of left knee pain.  Significantly, however, the Veteran has not described left knee pain since service.  Indeed, at the recent VA examination conducted in May 2011, the Veteran reported left knee pain "in the plantar front of the inside" of the joint and described (to the examiner) the treatment that he uses to help to alleviate this symptomatology.  Further, the Veteran's left knee strain was not diagnosed until approximately 7 years after his discharge from active duty.  Accordingly, the Board finds that service connection for a left knee disability is not warranted based on continuity of pertinent symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Board acknowledges the Veteran's belief that he has a left knee disability related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

Without competent evidence of an onset of a chronic left knee disability in service, a continuity of pertinent symptomatology since service, or an association between the currently-diagnosed left knee strain and the Veteran's active duty, service connection for a left knee disability is not warranted.  Thus, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left knee disability is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for left knee disability is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claim on appeal-entitlement to service connection for a right ankle disability-must be remanded for further evidentiary development.  The Board is cognizant of the fact that this issue has been in adjudicative status for several years and was previously remanded in March 2011.  The Board wishes to assure the Veteran that it would not be remanding this claim again unless it was essential for a full and fair adjudication of this issue.

Pursuant to the March 2011 Board Remand, the Veteran was afforded a VA examination in May 2011 as to his right ankle disability claim.  Initially, and in this regard, the Board notes that the examiner answered the question posed by the Board with respect to the Veteran's right ankle in the March 2011 Remand.  However, the examiner provided additional statements that require further development.  

Specifically, the VA examiner noted that the Veteran exhibited "a tight tendo Achilles which would tend to aggravate the right ankle.  This tightness is in my opinion a pre-existing condition and he was probably born with it.  The tightness is mild but may be enough to aggravate the right ankle."  The examiner then diagnosed the Veteran with tight tendo Achilles, "a pre-existing condition within the realm of normality."  He further concluded, that, in his opinion, the Veteran's "right ankle tendochilles less likely than not had its onset in service or is otherwise related to active duty service, including the right ankle pain that he suffered during his military career." 

A veteran may be entitled to service connection if a pre-existing condition was aggravated during his service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that, where there is evidence of record satisfying the first two requirements for service connection but no competent medical evidence addressing the third requirement (medical nexus), VA must obtain a VA examination and medical nexus opinion.  See also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The May 2011 VA examiner did not address whether there was an increase in the pre-existing tight tendo Achilles of the Veteran's right ankle beyond its natural progression.  Thus, the Board finds that a new VA opinion is warranted as to the right ankle claim.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, and etiology of any right ankle disability that he may have.  The examiner should review the Veteran's claims file in conjunction with the examination.  A notation that this review has taken place should be annotated in the examination report  All appropriate diagnostic testing, including X-rays, should be conducted.  

All pertinent pathology should be annotated in the examination report.  Following review of the claims file and examination of the Veteran (to include the results of any diagnostic studies completed), the examiner should indicate whether any chronic right ankle disability exists and provide the diagnosis for such.  For any right ankle disability diagnosed on examination, the examiner is asked to opine as to whether such a disorder existed prior to the Veteran's period of active duty and, if so, whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2. Then readjudicate the claim for service connection for a right ankle disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


